Name: 79/470/EEC: Council Decision of 8 May 1979 on the Community financing of certain expenditure relating to food aid in the form of cereals supplied under the 1979 Programme
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-05-16

 Avis juridique important|31979D047079/470/EEC: Council Decision of 8 May 1979 on the Community financing of certain expenditure relating to food aid in the form of cereals supplied under the 1979 Programme Official Journal L 120 , 16/05/1979 P. 0024 - 0025****( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OPINION DELIVERED ON 27 APRIL 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). COUNCIL DECISION OF 8 MAY 1979 ON THE COMMUNITY FINANCING OF CERTAIN EXPENDITURE RELATING TO FOOD AID IN THE FORM OF CEREALS SUPPLIED UNDER THE 1979 PROGRAMME ( 79/470/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ), AND IN PARTICULAR ARTICLES 8 ( 1 ) AND 10 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS CERTAIN COUNTRIES AND ORGANIZATIONS IN RECEIPT OF FOOD AID IN THE FORM OF CEREALS UNDER THE 1979 PROGRAMME WOULD HAVE DIFFICULTY , GIVEN THEIR ECONOMIC AND FINANCIAL SITUATION , IN COVERING FORWARDING COSTS FROM THE PORT OF SHIPPING ; WHEREAS SUCH COSTS SHOULD CONSEQUENTLY BE BORNE BY THE COMMUNITY , HAS DECIDED AS FOLLOWS : SOLE ARTICLE FOR COMMUNITY FOOD-AID ACTIONS UNDER THE 1979 CEREALS PROGRAMME , COMMUNITY FINANCING SHALL COVER FORWARDING AND DISTRIBUTION COSTS INCURRED BEYOND DELIVERY TO THE PORT OF SHIPMENT UNDER THE FOLLOWING ARRANGEMENTS : - FOR BANGLADESH , COMOROS , ETHIOPIA , GAMBIA , GUINEA , GUINEA BISSAU , JIBUTI , MAURITANIA , MOZAMBIQUE , THE REPUBLIC OF CAPE VERDE , SAO TOME AND PRINCIPE , SOMALIA , TANZANIA , VIETNAM AND ZAIRE , FINANCING SHALL COVER EXPENDITURE INCURRED BETWEEN PORT OF SHIPMENT AND PORT OF UNLOADING , - FOR CHAD , LESOTHO , MALI , NIGER , RWANDA , UPPER VOLTA AND ZAMBIA , FINANCING SHALL COVER EXPENDITURE INCURRED BETWEEN PORT OF SHIPMENT AND DESTINATION , - FOR WORLD FOOD PROGRAMME , UNITED NATIONS RELIEF AND WORKS AGENCY FOR PALESTINE REFUGEES , CATHOLIC RELIEF SERVICES , INTERNATIONAL COMMITTEE OF THE RED CROSS , LEAGUE OF RED CROSS SOCIETIES AND UNITED NATIONS HIGH COMMISSIONER FOR REFUGEES , FINANCING SHALL COVER EXPENDITURE INCURRED BETWEEN PORT OF SHIPMENT AND DESTINATION , AND COSTS OF DISTRIBUTION WHERE PROVIDED FOR IN THE CONDITIONS ESTABLISHED WITH THE RECIPIENT , - FOR ACTIONS TAKEN FROM THE RESERVE , FINANCING MAY COVER EXPENDITURE INCURRED BETWEEN PORT OF SHIPMENT AND DESTINATION , AND COSTS OF DISTRIBUTION WHERE AID IS SUPPLIED THROUGH AN INTERNATIONAL ORGANIZATION , - FINANCING MAY BE CARRIED OUT WHOLLY OR PARTLY IN THE FORM OF A LUMP-SUM CONTRIBUTION WHERE PROVIDED FOR IN THE CONDITIONS ESTABLISHED WITH THE RECIPIENT . DONE AT BRUSSELS , 8 MAY 1979 . FOR THE COUNCIL THE PRESIDENT P . BERNARD-REYMOND **** ANNEX CEREALS FOOD AID PROGRAMME FOR 1979 // // RECIPIENT COUNTRIES AND ORGANIZATIONS // CEREALS ALLOCATED ( TONNES ) // ARRANGEMENTS FOR FINANCING // // COUNTRIES // AFGHANISTAN // 3 000 // PORT OF SHIPMENT // ANGOLA // P . M . // P . M . // BANGLADESH // 100 000 // PORT OF UNLOADING // BENIN // 2 500 // PORT OF SHIPMENT // BOLIVIA // 1 500 // PORT OF SHIPMENT // CHAD // 3 500 // FREE AT DESTINATION // COMOROS // 2 500 // PORT OF UNLOADING // CONGO // 1 500 // PORT OF SHIPMENT // EGYPT // 90 000 // PORT OF SHIPMENT // ETHIOPIA // 15 000 // PORT OF UNLOADING // GAMBIA // 2 500 // PORT OF UNLOADING // GHANA // 2 000 // PORT OF SHIPMENT // GUINEA // 3 000 // PORT OF UNLOADING // GUINEA BISSAU // 3 500 // PORT OF UNLOADING // HONDURAS // 3 500 // PORT OF SHIPMENT // JIBUTI // 3 500 // PORT OF UNLOADING // JORDAN // 10 000 // PORT OF SHIPMENT // LEBANON // 10 000 // PORT OF SHIPMENT // LESOTHO // 3 000 // FREE AT DESTINATION // MADAGASCAR // 14 000 // PORT OF SHIPMENT // MALI // 3 000 // FREE AT DESTINATION // MALTA // 500 // PORT OF SHIPMENT // MAURITANIA // 7 000 // PORT OF UNLOADING // MOZAMBIQUE // 16 500 // PORT OF UNLOADING // NIGER // 4 000 // FREE AT DESTINATION // NORTH YEMEN // 3 000 // PORT OF SHIPMENT // PAKISTAN // 50 000 // PORT OF SHIPMENT // PERU // 3 500 // PORT OF SHIPMENT // PHILIPPINES // 2 000 // PORT OF SHIPMENT // REPUBLIC OF CAPE VERDE // 3 000 // PORT OF UNLOADING // RWANDA // 1 500 // FREE AT DESTINATION // SAO TOME AND PRINCIPE // 1 000 // PORT OF UNLOADING // SENEGAL // 9 000 // PORT OF SHIPMENT // SIERRA LEONE // 2 000 // PORT OF SHIPMENT // SOMALIA // 15 000 // PORT OF UNLOADING // SOUTH YEMEN // P . M . // P . M . // SRI LANKA // 19 000 // PORT OF SHIPMENT // SUDAN // 4 000 // PORT OF SHIPMENT // SYRIA // 1 000 // PORT OF SHIPMENT // TANZANIA // 4 000 // PORT OF UNLOADING // UPPER VOLTA // 7 000 // FREE AT DESTINATION // VIETNAM // 86 000 // PORT OF UNLOADING // ZAIRE // 10 000 // PORT OF UNLOADING // ZAMBIA // 10 000 // FREE AT DESTINATION // // // 536 500 // ORGANIZATIONS // ICRC // 15 000 // FREE AT DESTINATION // CRS // 16 000 // FREE AT DESTINATION // LICROSS // 1 500 // FREE AT DESTINATION // UNHCR // 2 500 // FREE AT DESTINATION // UNRWA // 40 000 // FREE AT DESTINATION // WFP // 65 000 // FREE AT DESTINATION // // // 140 000 // RESERVE // 44 000 // FREE AT DESTINATION // // TOTAL // 720 500 // // //